Citation Nr: 1541998	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for status post right wrist injury with surgically treated ununited fracture of the lunate bone with painful incompletely ankylosed wrist, Kienbock's and DeQuervain's disease of the right wrist (dominant), rated as 40 percent disabling prior to August 7, 2013, and 50 percent disabling since August 7, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 7, 2013.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

The Veteran testified before the undersigned Veterans Law Judge in August 2010. A transcript of the hearing is of record. 

In June 2011, the Board remanded the issue of entitlement to service connection for a left wrist disorder, the issue of an increased rating for status post right wrist injury, and the issue of entitlement to TDIU for further development.  

During the pendency of the appeal, a November 2013 rating decision granted the Veteran service connection for left (non-dominant) wrist strain with carpal tunnel syndrome and assigned an initial rating of 10 percent, effective August 7, 2013.  The RO also granted the Veteran TDIU, effective August 27, 2013.  Since the issues sought on appeal have been fully granted they are no longer before the Board.  Since the Veteran's claim of entitlement to TDIU was not granted back to the date of claim that issue is still on appeal, as listed on the title page.  

As noted in the June 2011 Board remand, the Veteran untimely appealed an August 2004 rating decision denying an increased rating for her service-connected right wrist disability and entitlement to TDIU.  The Veteran appealed the untimeliness issue and the Board adjudicated the claims in a January 2010 decision.  The Board determined that the Veteran did not submit a timely substantive appeal with regard to the August 2004 rating decision that denied a rating in excess of 40 percent for her service-connected right wrist disability and denied entitlement to TDIU.  The RO construed the Veteran's untimely April 2007 substantive appeal as a new claim, and an increased rating for her right wrist disability and claim for TDIU were readjudicated in the August 2008 rating decision currently on appeal.  

The November 2013 rating decision also granted the Veteran an increased rating of 50 percent for her status post right wrist injury with surgically treated ununited fracture of the lunate bone with painful incompletely ankylosed wrist, Kienbock's and DeQuervain's disease of the right wrist effective August 7, 2013.  Inasmuch as higher ratings are available prior to and since May 24, 2010, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2010, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) for Nicholas Parr.  In December 2013, Risa Rhorberger, from the same firm, stated that Nicholas Parr was no longer working there and she was now handling VA cases along with three administrative employees.  Since there was no executed VA Form 21-22a in favor of Risa Rhorberger, the Board sent the Veteran a letter in July 2015 informing her that a new VA Form 21-22a had to be filled out.  The Veteran was also notified that if she did not respond to the letter within 30 days it would be assumed she wanted to represent herself.  As of this date, the Veteran has not contacted the VA nor has she executed a new VA Form 21-22a.  Therefore, the Veteran is currently not represented. 

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals VA treatment records that have been considered by the AOJ in the November 2013 supplemental statement of the case (SSOC).  Any additional evidence is either duplicative of evidence of record or is not pertinent to the issues on appeal.

As noted above, the issue of entitlement to TDIU prior to August 7, 2013, is still on appeal.  However, it was not reconsidered by the AOJ in a supplemental statement of the case; it was not listed as an in the November 2013 SSOC. The Board notes that additional evidence has been received since the AOJ last considered the Veteran's claim entitlement to TDIU prior to August 7, 2013, in the February 2010 statement of the case and there is no waiver of AOJ consideration.  38 C.F.R. § 20.1304(c).  However, as her claim for entitlement to TDIU prior to August 7, 2013, is being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran has reported having difficulty using her right hand.  During VA examination in August 2013, she gave a history of having a crushing injury of the right wrist.  She reported that she lost total use of her thumb and that she could not hold or grasp anything with the hand.  The Veteran reported that the tendon to the thumb was damaged with fixator screw.  The examiner indicated that there was no functional impairment of the [upper extremity, including grasping, manipulation, etc] such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In an addendum dated in September 2013 concerning the right wrist, the examiner stated that there was no complete paralysis of the median nerve, but that there was incomplete severe paralysis of the median nerve.  The Board notes that there were no associated neurological studies associated with the 2013 VA examination report and addendum.  In the addendum, the examiner went on to state that there was no unfavorable ankylosis and that the Veteran's loss of use of the right hand was due to loss of use of the right thumb which made grasping extremely difficult.  The Board finds that further medical clarification is needed regarding the question as to whether the Veteran is deemed to have loss of use of the right hand according to VA regulation.  The Board notes that the examiner indicated that the Veteran did not have loss of use of the right hand according to VA regulations; however, there was no rationale provided, and the examiner thereafter stated that the Veteran had loss of use of the right hand due to loss of use of the right thumb which made grasping extremely difficult.  The claim must be remanded for a supplemental medical opinion.

In this case, the Veteran is in receipt of a TDIU rating effective August 7, 2013.  Prior to August 7, 2013, the Veteran is service-connected for a tender scar secondary to the right wrist (rated as 10 percent disabling effective October 17, 2000) and status post right wrist injury with surgically treated ununited fracture of the lunate bone with painful incompletely ankylosed wrist, Kienbock's and DeQuervain's disease of the right wrist (rated as 40 percent disabling effective May 8, 1989, and 40 percent effective August 7, 2013).  While the Veteran is also service-connected for left wrist strain (as 10 percent disabling) this is not pertinent to the period prior to August 7, 2013.  Her combined disability rating is 40 percent from May 8, 1989; 50 percent from October 17, 2000; and 70 percent from August 7, 2013.  Thus, for the period on appeal she does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board observes that the Veteran claims that she cannot work due to her service-connected right disability.  Moreover, in September 2013, the VA examiner reported that due to the [service-connected] right and left wrist disabilities, the Veteran was unemployable in both physical and sedentary work as she had minimal grasping and use of the dominant right hand, which all types of work would require.  Given these facts, referral for extraschedular consideration is warranted.  See 38 C.F.R. § 4.16(b).  

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to her claims on appeal.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  

The Board notes that evidence submitted since the February 2010 SOC has not been considered for the issue of entitlement to TDIU prior to August 7, 2013.  Therefore, the Veteran's claim of entitlement to TDIU prior to August 7, 2013, should be readjudicated based on the entirety of the evidence, to include evidence received after the issuance of the February 2010 SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records, including any neurological testing/studies of the right upper extremity, including studies conducted in connection with the August 2013 VA examination.

2.  Return the Veteran's file to the VA examiner who rendered the Veteran's August 2013 VA examination opinion and the September 2013 VA examination addendum opinion.  The file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the file and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner should determine whether the Veteran has loss of use of the right hand for VA purposes.  In other words, as it pertains to the right hand, the examiner should state whether there is no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  

The examiner should describe or explain the type of function that an amputation stump with a suitable prosthetic appliance has and then compare such with the type of function that the Veteran has concerning her right hand.

The examiner should give a complete rationale for all conclusions reached.  The rationale should take into consideration sound medical principles, VA and private examinations, treatment reports, and the Veteran's lay statements concerning the right hand.  

In addition, while the VA examiner provided results for the nerves (that the Veteran's right wrist was not manifested by complete paralysis of the median nerve but there was incomplete severe paralysis of the median nerve) there is no documentation in the VA examination report of any neurological studies.  Therefore, the VA examiner must also clarify how she came to those results and should submit any neurological studies that were conducted.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).

4.  Review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, then issue an appropriate Supplemental Statement of the Case (SSOC), to include a review of all evidence since the last 2010 SOC as it pertains to the issue of a TDIU prior to August 7, 2013.  As it pertains to the claim for an increased rating for the service-connected right wrist, all evidence submitted since the November 2013 must be included in a SSOC.  Thereafter, provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

